DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/9/2021 does not place the application in condition for allowance.
The previous art rejections are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0021537 to Kado (of record). Supporting information regarding terminology in the art is provided by US PGPub 2007/0108229 to Fork and US PGPub 2003/0118890 to Wittpahl (both of record). 
	Regarding claims 1, 2, 4, and 6, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising component layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material or article worked upon by the co-extrusion die, such as components of an electrochemical cell, first and second metallic inks, and a polymeric ink. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP §2115.
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its component layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising a first metallic ink, a second metallic ink, and a polymeric ink is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the fluids can change a thickness of a respective layer is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate. For simplicity, the intended use limitations will be treated alongside the structural limitations below.
Kado teaches a co-extrusion die (Figs. 1, 2, 4, 5) configured to produce a multilayer extrusion (Fig. 5 shows such an extrusion 30) comprising component layers of an electrochemical cell (31, 32, 33), the die comprising
a plurality of inlet ports 16, 17, 18 (Fig. 4) configured to receive a plurality of pressurized fluids comprising at least a first metallic ink, a second metallic ink, and a polymeric ink (¶0024, 0025, 0028, 0029, 0041; the media in ports 16, 17, 18 are described as pastes with adjustable viscosity in the text; the “N” and “P” media are recited as having conductive active agents; a person having ordinary skill in the art would understand that the terms “paste” and “ink” are used interchangeably, according to ¶0008, 0028 of Wittpahl, and that such ports are capable of handling viscous fluids such as inks and pastes according to ¶0027, 0028 of Fork; therefore a skilled artisan would understand that Kado’s inlet ports can be configured to receive a plurality of pressurized fluids comprising at least a first metallic ink, a second metallic ink, and a polymeric ink)
a plurality of channels 15, 19, 20 configured to separately transport and shape the plurality of fluids from the plurality of inlet ports 16, 17, 18 to a merge section 13 (Figs. 2, 4, 5, ¶0026, 0027, 0031, 0032), such that the plurality of fluids flow together in the merge section to form the multilayer extrusion 30 (Fig. 5) comprising a polymeric membrane layer disposed between and in contact with a first metallic layer and a second metallic layer (element 31 of extrusion 30 is formed of a porous separator material comprising resin capable of supporting an electrolyte media, ¶0029, 0047; layers 32, 33 are each formed of an active material comprising or capable of comprising lithium ions, ¶0023; therefore a skilled artisan would understand that the die is capable of forming a multilayer exclusion comprising a polymeric membrane layer, a first metallic layer, and a second metallic layer as claimed), wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids (¶0034, 0035 describe how a high pressure present in a channel can cause deformation and ultimately a change in thickness of a layer)
an outlet port 24 fluidically coupled to the merge section 13, the outlet port configured to output the multilayer extrusion 30 onto a substrate of the electrochemical cell (Fig. 7 shows an embodiment of an electrochemical cell in which an analogous multilayer extrusion is on a substrate 44 or 45, ¶0043; this necessarily requires that the outlet port 24 be able to output the multilayer extrusion, and requires that the multilayer extrusion to be placed onto the substrate 44 or 45).
Per claim 2, Kado teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a membrane electrode assembly (MEA), that the first and second metallic layers define first and second electrode layers of the MEA, and that the substrate comprises a gas diffusion layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. 
The previously cited passages confirm that Kado’s die is capable of manipulating microporous layer inks to form layers (¶0031 recites that all layers in the exemplary multilayer extrusion 30 are porous layers), and that the materials of the layers need not specifically be those recited (¶0047). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 2. 
Per claim 4, Kado teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers and are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative to the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. 
The previously cited passages confirm that Kado’s die is capable of manipulating inks to form layers formed of resin, and that the materials of the layers need not specifically be those recited (¶0029, 0047). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 4. 
Per claim 6, Kado teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a battery, that the polymeric membrane defines a polymeric separator of the battery, that the first and second metallic layers define first and second electrodes of the battery, and that the substrate comprises a current collector are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. 
The previously cited passages confirm that Kado’s die is capable of manipulating layer inks to form layers of a battery (see previously cited passages). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 6. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado as applied to claim 2 above.
Regarding claim 3, Kado teaches the limitations of claim 2. The plurality of inlets 16, 17, 18 and plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado further teaches that configuring the co-extrusion die to form a multilayer extrusion having more than three layers is well within the scope of the invention (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the plurality of channels to separately transport five fluids to the merge section to form a multilayer extrusion comprising five microporous layers because configuring more than three layers is conventional. The co-extrusion die of modified-Kado would be capable of transporting the appropriate fluids to form the layers recited in claim 3.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado as applied to claim 4 above.
Regarding claim 5, Kado teaches the limitations of claim 4. The plurality of inlet ports 16, 17, 18 and plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids from the plurality of inlet ports to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado further teaches that configuring the co-extrusion die to form a multilayer extrusion having more than three layers is well within the scope of the invention (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the plurality of channels to separately transport five fluids to the merge section to form a multilayer extrusion comprising five layers because configuring more than three layers is conventional. The co-extrusion die of modified-Kado would be capable of transporting the appropriate fluids to form the layers recited in claim 5.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado as applied to claim 1 above.
Regarding claims 7-12, Kado teaches the limitations of claim 1. The plurality of inlet ports 16, 17, 18 and plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado further teaches that configuring the co-extrusion die to form a multilayer extrusion having more than three layers is well within the scope of the invention (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the plurality of channels to separately transport a plurality of first electrode layer forming fluids and/or a plurality of second electrode layer forming fluids to the merge section to form a multilayer extrusion comprising at least three graded first electrode layers and/or at least three graded second electrode layers because configuring more than three layers is conventional. 
The claims do not recite particular structural limitations which must be present for a channel of a plurality of channels to be capable of transport a graded metallic ink to the merge section. The co-extrusion die of modified-Kado, having a plurality of channels on either side of a channel intended to transport a polymeric membrane layer, would be capable of transporting the appropriate fluids to form the graded layers recited in claims 7-12.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado.
Regarding claims 13-16, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising component layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material or article worked upon by the co-extrusion die, such as components of an electrochemical cell, a polymeric ink, a first microporous layer ink, a second microporous layer ink, a plurality of graded first electrode inks having different electrode material loading, and a plurality of graded second electrode inks having different electrode material loading. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP §2115.
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its component layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising the previously recited inks is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the fluids can change a thickness of a respective layer is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate. For simplicity, the intended use limitations will be treated alongside the structural limitations below.
Kado teaches a co-extrusion die (Figs. 1, 2, 4, 5) configured to produce a multilayer extrusion (Fig. 5 shows such an extrusion 30) comprising component layers of an electrochemical cell (31, 32, 33), the die comprising
a plurality of inlet ports 16, 17, 18 (Fig. 4) configured to receive a plurality of pressurized fluids comprising at least a polymeric ink, a first electrode ink and a second electrode ink (¶0024, 0025, 0028, 0029, 0041; the media in ports 16, 17, 18 are described as pastes with adjustable viscosity in the text; the “N” and “P” media are recited as having conductive active agents; a person having ordinary skill in the art would understand that the terms “paste” and “ink” are used interchangeably, according to ¶0008, 0028 of Wittpahl, and that such ports are capable of handling viscous fluids such as inks and pastes according to ¶0027, 0028 of Fork; therefore a skilled artisan would understand that Kado’s inlet ports can be configured to receive a plurality of pressurized fluids comprising inks)
a plurality of channels 15, 19, 20 configured to separately transport and shape the plurality of fluids from the plurality of inlet ports 16, 17, 18 to a merge section 13 (Figs. 2, 4, 5, ¶0026, 0027, 0031, 0032), such that the plurality of fluids flow together in the merge section to form the multilayer extrusion 30 (Fig. 5) comprising a first electrode layer, a polymeric membrane layer, and a second electrode layer (element 31 of extrusion 30 is formed of a porous separator material comprising resin capable of supporting an electrolyte media, ¶0029, 0047; layers 32, 33 are each formed of an active material comprising or capable of comprising lithium ions, ¶0023), wherein a thickness of each layer within the merge section is controllable by adjustment of a pressure of the plurality of pressurized fluids (¶0034, 0035 describe how a high pressure present in a channel can cause deformation and ultimately a change in thickness of a layer)
an outlet port 24 fluidically coupled to the merge section 13, the outlet port configured to output the multilayer extrusion 30 onto a substrate of the electrochemical cell (Fig. 7 shows an embodiment of an electrochemical cell in which an analogous multilayer extrusion is on a substrate 44 or 45, ¶0043; this necessarily requires that the outlet port 24 be able to output the multilayer extrusion, and requires that the multilayer extrusion to be placed onto the substrate 44 or 45).
The plurality of inlet ports 16, 17, 18 and plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado further teaches that configuring the co-extrusion die to form a multilayer extrusion having more than three layers is well within the scope of the invention (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the plurality of channels to separately transport a plurality of graded first electrode inks, a plurality of graded second electrode inks, a polymeric ink, a first microporous layer ink, and a second microporous layer ink to the merge section to form a multilayer extrusion comprising a plurality of graded first electrode layers and a plurality of graded second electrode layers because configuring more than three layers is conventional. 
Per claims 13-15, the claims do not recite particular structural limitations which must be present for a channel of a plurality of channels to be capable of transport a graded metallic ink or microporous layer ink to the merge section, or for an inlet port of a plurality of inlet ports to be capable of receiving and transporting a graded first or second electrode ink to the merge section. The co-extrusion die of modified-Kado, having a plurality of channels on either side of a channel intended to transport a polymeric membrane layer, would be capable of transporting the appropriate fluids to form the graded layers recited in claims 13-15.
Per claim 16, the claims do not recite particular structural limitations which must be present for a channel of a plurality of channels to be capable of transport a first and second metallic ink, a graded electrode ink or microporous layer ink to the merge section. The co-extrusion die of modified-Kado, having a plurality of channels on either side of a channel intended to transport a polymeric membrane layer, would be capable of transporting the appropriate fluids to form the graded layers, microporous layers, and first and second metallic layers recited in claim 16.
The limitations that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers and are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative to the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. 
The previously cited passages confirm that Kado’s die is capable of manipulating inks to form layers formed of resin, and that the materials of the layers need not specifically be those recited (¶0029, 0047). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 16. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado as applied to claim 1 above, and further in view of US PGPub 2004/0159964 to Lavoie.
Regarding claim 25, Kado teaches the limitations of claim 1. The plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids along a longitudinal axis (left-right in Fig. 5 of Kado) to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado does not teach that the plurality of channels are spaced apart along a longitudinal axis of the merge section.
Lavoie teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to space apart the plurality of channels along a longitudinal axis of a merge section such that the plurality of fluids flow together in the merge section in a specified order to form the multilayer extrusion (channel 164 is spaced from 168 along the up-down longitudinal axis of Fig. 3 so that the fluid of 164 is applied closer to the center of a multilayer extrusion than the fluid of 168, ¶0042, 0043). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kado as applied to claim 13 above, and further in view of Lavoie.
Regarding claim 26, Kado teaches the limitations of claim 13. The plurality of channels 15, 19, 20 are configured to separately transport the plurality of fluids along a longitudinal axis (left-right in Fig. 5 of Kado) to the merge section 13, such that the plurality of fluids flow together in the merge section to form the exemplary multilayer extrusion. Kado does not teach that the plurality of channels are spaced apart along a longitudinal axis of the merge section.
Lavoie teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to space apart the plurality of channels along a longitudinal axis of a merge section such that the plurality of fluids flow together in the merge section in a specified order to form the multilayer extrusion (channel 164 is spaced from 168 along the up-down longitudinal axis of Fig. 3 so that the fluid of 164 is applied closer to the center of a multilayer extrusion than the fluid of 168, ¶0042, 0043). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Applicant argues on p. 12 of the Remarks that the co-extrusion die individually shapes the fluid streams, then merges the flows stepwise before they exit the output port or nozzle. The claims do not recite that the die comprises the necessary structure to stepwise merge the fluids before the output port. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the examiner’s characterization of Kado’s elements 13 and 24 are incorrect. Further, Applicant argues that the claimed merge section and output portion are distinct elements, in contrast to Kado’s element 24 which is a sub-portion of element 13. The claimed merge section is defined by its function to allow the plurality of fluids to flow together in the merge section to form a multilayer extrusion. The merge section is not defined by its shape, relative size, or configuration with respect to other claimed elements. It is within the broadest reasonable interpretation to interpret the merge section as the point at which the fluids merge. Fluids from channels 15, 19, 20 flow from distinct directions, from right to left in Kado’s Fig. 5, to flow together in the merge section; the location of that merger reads on the claimed merge section. To the right of the merge section in Kado’s Fig. 5, the fluids flow in separate inlet ports; to the left of the of the merge section, the fluids flow as a multilayer extrusion. In other words, the claim recites that the plurality of fluids flow together in the merge section forming a multilayer extrusion; the claim does not recite that the merged fluids or the multilayer extrusion flows a particular distance through the merge section. 
Further, the output port is defined as being fluidically coupled to the merge section, functioning to output the multilayer extrusion onto a substrate. Element 24 is an opening, extending in an up-down direction of Fig. 5, through which the now merged fluids, reasonably defined as a multilayer extrusion, exit the die. To the left of opening 24, the multilayer extrusion is no longer within the die; therefore it is within the broadest reasonable interpretation to read that opening on the claimed outlet port. 
Applicant argues that element 13, and the subelement 24, could reasonably read on an output port, but that Kado teaches no structure upstream of and fluidically coupled to the element 13 that reads on a merge section. The notion that the merge section is “upstream of” the outlet port is not recited in the claims. No physical separation between the merge section and output port is claimed. In fact, the claim does not at all recite that that the multilayer exclusion flows from the merge section to the outlet port. Limitations from the specification, including those found in the drawings, are not to be read into the claims. Therefore the interpretation of Kado relied on in the rejections and further elaborated upon in this response is within the broadest reasonable interpretation. Therefore, Kado anticipates the claimed limitations.
On p. 17 of the Remarks, Applicant records a response to the examiner’s explanation of intended use limitations. The remarks do not seem to refute the examiner’s interpretation of the intended use limitation. The examiner further confirms that functional language is given full weight and is not disregarded in the analysis. 
Applicant argues that the withdrawn claims are in condition to be rejoined. However, as the elected claims have not been determined to be in condition for allowance, the withdrawn claims have not been rejoined at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726